[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#145)
The motion of the defendants, Partners of New Haven Inc. and Robert F. Stickney, for summary judgment, having been presented, it is hereby ORDERED granted; for the following reasons
The plaintiff has filed no written objection to the motion or memorandum of law in opposition thereto. Additionally, the plaintiff filed no opposing affidavits or documentary evidence as the rules of practice require; P.B. 380; Cawley v. Schochat,21 Conn. App. 118, 121 (1990); nor did he make any request through counsel to be heard in oral argument. CT Page 5971
Although it has examined that which has been presented in the context of the applicable standard of proof; D.H.R. Construction Co. v. Donnelly, 180 Conn. 430, 434 (1980); the court construes the plaintiff's inaction as his tacit admission that he cannot substantiate a claim (1) that there is a genuine issue of material fact and (2) that the defendants are not entitled to judgment as a matter of law. Campbell v. Palmer, 20 Conn. App. 544, 547 (1990).
/s/ GAFFNEY, J. GAFFNEY